Citation Nr: 0515373	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  96-32 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a low back injury, to include arthritis of the 
dorsal and lumbosacral spine as well as sacroiliitis, 
currently evaluated as 40 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARINGS ON APPEAL

Appellant and his former spouse



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1991 
to July 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO, in pertinent 
part, denied the issues of entitlement to a disability rating 
greater than 20 percent for residuals of a low back injury to 
include arthritis of the dorsal and lumbosacral spine as well 
as sacroiliitis and entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability.  

Following receipt of this rating action, the veteran 
perfected a timely appeal with respect to the denial of his 
claims.  In August 1996, the veteran presented testimony 
regarding these issues at a personal hearing before a hearing 
officer at the RO.  In a June 1997 rating action, the hearing 
officer who presided at the August 1996 personal hearing 
granted an increased disability evaluation of 40 percent, 
effective from November 1995, for the veteran's 
service-connected low back disorder.  Also, the hearing 
officer denied the veteran's claim for a total disability 
rating based on individual unemployability due to 
service-connected disability.  

Thereafter, in October 2000 and April 2001, the Board 
remanded the veteran's case to the RO to accord him another 
personal hearing that he had requested.  In June 2001, the 
veteran presented testimony concerning his claims at the RO 
before the undersigned Veterans Law Judge.  

In September 2001, the Board remanded the veteran's claims to 
the RO for further evidentiary development.  In November 
2003, the RO returned the veteran's case to the Board.  After 
concluding that the veteran's increased rating and total 
rating claims required further evidentiary development, the 
Board, in January 2004, again remanded his case to the RO.  
Following completion of the requested evidentiary development 
as well as continued denial of the increased rating and total 
rating claims, the RO, in February 2005, returned the 
veteran's case to the Board for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  Under the criteria in effect prior to September 26, 2003, 
the veteran's service-connected low back disability was 
manifested by no more than severe lumbosacral strain and 
sacroiliitis.  There is no evidence of vertebral fracture, 
ankylosis, or intervertebral disc syndrome.  

3.  Under the criteria in effect beginning September 26, 
2003, the veteran's service-connected low back disability is 
manifested by forward flexion of the thoracolumbar spine to 
30 degrees, without evidence of ankylosis or associated 
objective neurologic abnormalities.  

4.  The veteran's current service-connected disabilities 
include residuals of a low back injury, to include arthritis 
of the dorsal and lumbosacral spine as well as sacroiliitis 
(40%) and bilateral tinea pedis and tinea cruris (10%).  His 
combined service-connected rating is 50%.  

5.  The highest level of education attained by the veteran 
has been four years of high school and his post-service 
employment experience includes work as a laborer in a steel 
mill, a machine (sheer) operator, and a car chip painter 
between August 1993 and February 1995.  

6.  The veteran's service-connected disabilities are not of 
such nature and extent as to prevent him from securing or 
following any substantially gainful occupation.  
CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 40 percent 
for service-connected residuals of a low back injury, to 
include arthritis of the dorsal and lumbosacral spine as well 
as sacroiliitis, are not met or more nearly approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5237 (2004); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (in effect prior to 
September 26, 2003).  

2.  The veteran is not unemployable as a result of his 
service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.15, 4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

By letters dated in October 2002, March 2004, and September 
2004 VA notified the veteran of the evidence necessary to 
substantiate his claim for increase, and of his and VA's 
respective obligations with regard to obtaining evidence.  
The March 2004 letter specifically asked the veteran to 
provide VA with any additional evidence or information he may 
have pertaining to his claim and advised him he could submit 
the evidence directly to VA or ask VA to request it for him.  

Additionally, the April 1996 rating decision, the statement 
of the case (SOC) issued in July 1996, and the supplemental 
statements of the case (SSOCs) issued in July 1997, January 
1998, May 1999, August 2003, and November 2004 collectively 
notified the veteran of the laws and regulations pertaining 
to his claim, to include the September 2003 amendments to the 
rating schedule.  These documents also advised the veteran of 
the evidence of record, of the adjudicative actions taken, 
and of the reasons and bases for denial.  

The Board is mindful that in concluding that the VCAA notice 
requirements are satisfied, it has relied on communications 
other than the formal VCAA notice letters to the veteran.  At 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).  

The Board also finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  See Mayfield, 
supra.  First, it was legally impossible to give the notice 
prior to the initial adjudication of the claim in April 1996 
and further, the veteran subsequently received content-
complying notice and proper VA process as described above.  

Moreover, throughout the current appeal, VA has made attempts 
to obtain records of relevant treatment identified by the 
veteran.  In this regard, the Board notes that, in response 
to the September 2004 letter, the veteran submitted a VA 
Form 21-4142, Authorization And Consent To Release 
Information To The Department Of Veterans Affairs (VA) 
(Form 21-4142), later in that same month.  In particular, in 
this document, the veteran cited pertinent treatment at 
various VA medical facilities.  Importantly, however, 
available records of treatment that the veteran has received 
for his service-connected low back disability at these 
facilities are already contained in his claims folder.  
Further, in the Form 21-4142, the veteran did not provide 
dates of pertinent treatment received at these VA medical 
facilities and, thus, did not specifically assert that more 
recent records of relevant medical care (than those reports 
already included in the claims folder) are available.  
Additionally, in an October 2004 statement, the veteran 
contended that VA "ha[s] . . . all the info . . . [it] 
need[s]."  Consequently, a fifth remand to accord VA an 
opportunity to attempt to procure any more recent records of 
relevant treatment received at the VA medical facilities 
cited in the September 2004 VA Form 21-4142 is not necessary.  
All relevant evidence adequately identified by the veteran 
has been obtained and associated with his claims folder.  

Also, during the current appeal, the veteran has been 
accorded several pertinent VA examinations.  Accordingly, the 
Board also finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA with regard to the veteran's 
increased rating and total rating claims.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Increased Rating For Service-Connected Back Disability

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  In this regard, the Board notes that, by a December 
1993 rating action, the RO granted service connection for 
residuals of a low back injury with arthritis of the dorsal 
and lumbosacral spine and with sacroiliitis and awarded a 
20 percent evaluation, effective from July 24, 1993, for this 
disability.  Subsequently, during the current appeal, and 
specifically, by a June 1997 rating action, the hearing 
officer who had conducted the personal hearing at the RO in 
August 1996 granted an increased evaluation of 40 percent, 
effective from November 30, 1995, for the veteran's 
service-connected low back disability.  This 
service-connected disorder remains evaluated as 40 percent 
disabling.  

The veteran's low back disability was originally evaluated 
pursuant to Diagnostic Code 5295.  Prior to September 26, 
2003, severe lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion 
warranted a 40 percent evaluation.  The 40 percent rating was 
the maximum schedular evaluation under this Diagnostic Code.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

Other diagnostic codes potentially for application include 
5285, 5289, 5292, and 5293.  On review of the record, there 
is no evidence or diagnosis of vertebral fracture or 
ankylosis of the lumbar spine.  There is also no evidence of 
neurologic symptoms related to the veteran's service-
connected low back strain and the veteran has not been 
diagnosed with intervertebral disc syndrome.  Therefore, 
Diagnostic Codes 5285, 5289, and 5293 are not for 
application.  

Arthritis which is due to trauma and which is substantiated 
by X-ray findings will be rated, by analogy, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Prior to September 26, 2003, limitation of motion of the 
lumbar spine was evaluated as severe (40 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  That was the maximum 
schedular evaluation for loss of lumbar motion and did not 
provide an avenue for a higher schedular rating.  There is no 
basis for a rating in excess of 40 percent based on 
limitation of motion due to any functional loss as the 
veteran was receiving the maximum schedular rating for 
limitation of motion of the wrist.  See Johnston v. Brown, 10 
Vet.App. 80 (1997).  In essence there was no basis to assign 
a higher schedular rating for the service-connected low back 
disability during the period prior to September 26, 2003.  

The rating criteria for evaluating intervertebral disc 
syndrome were revised effective September 23, 2002.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  As 
indicated, this diagnostic code is not for application.  The 
schedule for rating disabilities of the spine was revised 
effective September 26, 2003 and the amended criteria are 
also applicable from this date.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2004).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

The General Rating Formula for Diseases and Injuries of the 
Spine applies to Diagnostic Codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating IDS Based on 
Incapacitating Episodes.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire 
spine...........................................100 
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50 Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar 
spine........................................................
...................40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
................30 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..................................20 
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height...............................................................
.10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  

Throughout the current appeal, the veteran has complained of 
constant severe low back pain, limitation of motion, spasm, 
sleep problems, as well as an inability to sit for prolonged 
periods of time, to walk more than a short distance, or to 
lift anything.  See, e.g., August 1996 hearing transcript 
(1996 T.) at 2-4 and June 2001 hearing transcript (2001 T.) 
at 5-7, 12, 15.  As such, he has asserted that a disability 
rating greater than the currently assigned evaluation of 
40 percent is warranted for the service-connected residuals 
of a low back injury, to include arthritis of his dorsal and 
lumbosacral spine as well as sacroiliitis.  

The Board acknowledges these complaints.  In this regard, the 
Board notes that X-rays taken of the veteran's lumbosacral 
spine provide a suggestion of early minimal degenerative 
arthritic changes of the lumbosacral spine with minimal 
marginal spur formation.  Also, X-rays taken of his dorsal 
spine reflect minimal degenerative arthritic changes with 
minimal marginal spur formation and minimal biconcave 
deformity of some of the mid- and upper- dorsal vertebral 
bodies.  In addition, recent physical examination of the 
veteran's lumbar spine has shown a limp on the left side; 
pain, soreness, tenderness to palpation, and muscle spasm.  
Further, the veteran has been found to have the following 
ranges of motion of his lumbar spine:  flexion to 30 degrees, 
extension to 20 degrees, and bilateral rotation to 20 degrees 
with pain throughout the ranges of motion.  

However, evidence of unfavorable ankylosis of the entire 
thoracolumbar spine has not been shown.  Consequently, the 
next higher evaluation of 50 percent, based upon the new 
rating criteria, is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242.  

Moreover, the Board acknowledges the veteran's repeated 
complaints of constant severe low back pain.  At the VA spine 
examination recently conducted in September 2004, the veteran 
described difficulty completing any repetitive motions 
including prolonged standing, walking, bending, and lifting.  
In addition, the examiner who conducted this evaluation 
observed that repetitive use increases aching sensations, 
pain, soreness, and fatigability.  

Significantly, however, the veteran also reported at the 
September 2004 evaluation that he is able to complete normal 
daily activities.  In addition, the examiner who conducted 
this examination concluded that, although increased aching, 
pain, soreness, and fatigability was shown on repetitive use, 
no change in the range of motion of the veteran's lumbar 
spine was shown.  In this regard, the Board reiterates that 
this examination also demonstrated normal strength and 
sensation in the veteran's lower extremities.  As such, the 
Board concludes that the current 40 percent rating for the 
service-connected residuals of a low back injury, to include 
arthritis of the dorsal and lumbosacral spine as well as 
sacroiliitis adequately portrays the functional impairment, 
pain, and weakness that the veteran experiences as a 
consequence of use of his lumbar spine.  See DeLuca, 8 Vet. 
App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5292 (effective prior to 
September 26, 2003) and 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
4.71a, Diagnostic Codes 5003, 5010, & 5242 (effective since 
September 26, 2003).   

The veteran does not exhibit an intervertebral disc syndrome 
and it would not be appropriate to evaluate the veteran for 
neurological impairment or incapacitating episodes.  
Furthermore, VA neurological examination in March 2003 noted 
that from a neurological standpoint, the veteran is clear.  
Under these circumstances, therefore, a basis upon which to 
assign a disability rating greater than 40 percent for the 
service-connected residuals of a low back injury, to include 
arthritis of the dorsal and lumbosacral spine as well as 
sacroiliitis has not been presented.  The veteran's appeal 
regarding this claim must, then, be denied.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that service-connected residuals of a 
low back injury, to include arthritis of the dorsal and 
lumbosacral spine as well as sacroiliitis, has resulted in 
marked interference with his employment or requires frequent 
periods of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
the service-connected residuals of a low back injury, to 
include arthritis of the dorsal and lumbosacral spine as well 
as sacroiliitis, has resulted in unusual disability or 
impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

III.  Total Disability Rating Based On Individual 
Unemployability

A total compensation rating based on individual 
unemployability may be assigned where the schedular rating 
for the service-connected disabilities is less than 
100 percent when it is found that the service-connected 
disabilities render the veteran unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2004).  If there is only one service-connected 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2004).  
Unemployability associated with advancing age or intercurrent 
disability may not be considered in determining entitlement 
to a total compensation rating.  38 C.F.R. § 4.19 (2004).  
Factors to be considered are the veteran's employment history 
as well as his educational and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  

The record in the present case indicates that the veteran 
currently has two service-connected disabilities, including 
residuals of a low back injury with arthritis of the dorsal 
and lumbosacral spine and with sacroiliitis (40%) and 
bilateral tinea pedis and tinea cruris (10%).  The veteran's 
combined service-connected rating is currently 50%.  Clearly, 
the veteran does not meet the schedular rating criteria for 
assignment of a total disability rating based on individual 
unemployability pursuant to 38 C.F.R. § 4.16(a) (2004).  

However, the policy of the Department of Veterans Affairs is 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of 
service-connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b) (2004).  Rating boards are to refer all 
cases of such veterans who fail to meet the percentage 
disability evaluation requirements of 38 C.F.R. § 4.16(a) to 
the Director, Compensation and Pension Service, for 
extra-schedular consideration.  The Board may not make such 
referral in the first instance, but may consider whether the 
RO was justified in refusing to make such a referral.  

The veteran in the present case has attained four years of 
high school education and has post-service employment 
experience as a laborer in a steel mill, a machine (sheer) 
operator, and a car chip painter between August 1993 and 
February 1995.  He last worked full time in February 1995 and 
has not attempted to obtain employment since that time, when 
he believed that he had become too disabled to work.  He has 
not received any type of training or additional education 
(other than high school), either before or after the time 
when he believed that he had become too disabled to work.  

Entitlement to a total disability rating based upon 
individual unemployability is predicated on unemployability 
resulting solely from service-connected disability.  See, 
Blackburn v. Brown, 4 Vet. App. 395, 398 (1993) (in which the 
United States Court of Appeals for Veterans Claims held that 
entitlement to a total disability rating based upon 
individual unemployability must be established solely on the 
basis of impairment arising from service-connected 
disorders).  Consequently, in the present case, the Board may 
only consider the effect of the service-connected residuals 
of a low back injury with arthritis of the veteran's dorsal 
and lumbosacral spine and with sacroiliitis and the 
service-connected bilateral tinea pedis and tinea cruris on 
his employability.  

In this regard, the Board notes that, following the VA skin 
diseases (other than scars) examination which was conducted 
in February 2003, the examiner (who had had the opportunity 
to review the veteran's claims folder) concluded that the 
veteran's service-connected bilateral tinea pedis and tinea 
cruris do not affect his employability.  In fact, throughout 
the current appeal, the veteran has asserted that his 
service-connected low back disability has rendered him unable 
to obtain and maintain gainful employment.  See, e.g., 
1996 T. at 5-6 and 2001 T. at 9.  

As the Board has noted in this decision, the 
service-connected residuals of a low back injury with 
arthritis of the dorsal and lumbosacral spine and with 
sacroiliitis has been determined to be 40 percent disabling.  
VA medical records do reflect the veteran's monthly requests 
for refills of his back pain medication between January 2001 
and November 2002.  While recent examination of the veteran's 
low back has shown soreness, tenderness to palpation, muscle 
spasm, and limitation of motion, these evaluations have also 
demonstrated only minimal degenerative changes, relatively 
normal objective neurological findings, no unfavorable 
ankylosis of the entire thoracolumbar spine, and no change in 
range of motion with repetitive use.  As such, the Board 
finds that the competent evidence of record indicates that 
the veteran's service-connected back disability is 
symptomatic and that the currently assigned 40 percent 
evaluation for this disorder adequately reflect the degree of 
impairment experienced as a result of this disability.  See, 
38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a, Diagnostic 
Codes 5003, 5010, & 5292 (effective prior to September 26, 
2003); and 38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a, 
Diagnostic Codes 5003, 5010, & 5242 (effective since 
September 26, 2003).   

The Board further acknowledges that, following the March 2003 
VA miscellaneous neurological disorders examination, the 
examiner concluded that the veteran exhibited no signs of 
radiculopathy or neuropathy and that, although he has chronic 
pain syndrome, he is "clear" from a neurological 
standpoint.  The examiner then expressed his opinion that the 
veteran "is very likely to remain as disabled in the future 
as he is now," meaning the back disability would not 
improve.  The examiner did not conclude that the veteran's 
service-connected back disability rendered him unable to 
obtain and maintain any type of gainful employement.  

Furthermore, following the recent VA spine examination in 
September 2004, the examiner concluded that the veteran 
"will have difficulties doing physical work" and, in 
particular, that he "will have difficulty doing anything 
requiring prolonged standing, prolonged walking, or any heavy 
repetitive bending or lifting activities."  The examiner did 
not state that the symptomatology associated with the 
veteran's service-connected back disability precludes light 
manual labor or sedentary employment.  The examiner only 
precluded repetitive activities, particularly those of a 
heavy nature.  

The Board recognizes the veteran's complaints of chronic 
severe back pain.  In this regard, however, the Board notes 
that the rating schedule is designed to compensate veterans 
for service-connected disabilities which impair their ability 
to work.  See, 38 C.F.R. § 4.1 (2004) (which stipulates that 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.)  Thus, the Board concludes that the 
40 percent evaluation currently assigned to the veteran's 
service-connected residuals of a low back injury, to include 
arthritis of the dorsal and lumbosacral spine as well as 
sacroiliitis, and the 10 percent rating currently assigned to 
the service-connected bilateral tinea pedis and tinea cruris 
adequately compensates him for loss of work time due to 
flare-ups of these disabilities.  

Significantly, a preponderance of the evidence suggests that 
the veteran's service-connected back and skin disabilities do 
not prevent him from working at sedentary-type jobs or even 
those forms of employment involving light manual labor.  
Consequently, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's 
service-connected disabilities alone render him unable to 
secure and to follow a substantially gainful occupation.  
There is no basis for referral of this case to the Director 
of the Compensation and Pension Service for extraschedular 
consideration, and the claim for a total disability rating 
based on individual unemployability must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 (1990).  


ORDER

A disability rating greater than 40 percent for the 
service-connected residuals of a low back injury, to include 
arthritis of the dorsal and lumbosacral spine as well as 
sacroiliitis, is denied.  

A total disability rating based on individual 
unemployability.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


